Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Indication of Allowability Withdrawn
The indicated allowability of claims 17-20 and 25 in the office action of November 26, 2021 is withdrawn in view of the newly discovered reference to Sakharkar (WO 2017/013680).   Rejections based on the newly cited reference follow.

New Matter Rejection – 35 U.S.C. 112, (a) first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended parent claims 1 and 11 to cover the subject matter of Figure 8.  The Figure 8 embodiment with conical tip member 808 lacks the claimed inner core member that “extends distally past the outer sheath” as required in claims 10 and 16.  Applicant’s amendment mixes features from different disclosed embodiments that are not supported in the originally filed papers.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 11, 12, 17, 18, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakharkar (WO 2017/013680).
	In regard to claims 1, 2, 4, 5 11, 12, 21 and 22 as illustrated in the annotated Figures 3a and 3b, Sakharkar discloses a tip 30 for use in removing gum tissue with a powered dental tool.  

    PNG
    media_image1.png
    509
    641
    media_image1.png
    Greyscale


In regard to method claims 17, 18, and 20 Sakharkar discloses that the tip is mounted to a powered tool (e.g. page 17, lines 19-24) and “is used to perform abrasion procedure on periodontal pocket wall or gingival side and cleaning and polishing on tooth root surface or a root surface of a tooth.  During scaling and polishing and root planing and curettage and surgical procedures, the invented dental bur or scaler tip or perio file simultaneously removes granulation tissue, proper curettage form the inner lining of the periodontal pocket wall of gingival side or biofilm and calculus from the roots and cleanses and polishes the root surface for speedy healing of periodontal pockets, reducing pocket depth and disease” (page 17, lines 26-32).  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakharkar (WO 2017/013680) in view of Jame Pring (US 2005/0130102).
James Pring teaches that such scaler tips may be used manually or ultrasonically (see abstract).  To have merely used the Sakharkar tip with a manual tool would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakharkar (WO 2017/013680) in view of Gersh et al (US 2011/0033823).
.

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakharkar (WO 2017/013680) in view of Sieffert (USS 5,236,358).
Sakharkar fails to disclose the claimed method step of directing water flow for cooling the dental tool being directed toward the tip to flush the operative site.   Sieffert, however, for a similar powered dental tool used for cleaning periodontal pockets (note abstract) teaches that it is desirable to provide for a fluid source 34, 36 “to cool and wash away particles near the working end of the tool 28” (note column 2, lines 47-48).  To have provided the Sakharkar tool with a similar fluid source to cool and wash away particles from the operative site as taught by Sieffert would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.



Applicant’s Response
	Applicant’s remarks filed February 4, 2022 have been considered and addressed in the new grounds of rejection above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712